Judgment, Supreme Court, New York County (James Leif, J.), rendered November 18, 1992, convicting defendant, after jury trial, of arson in the second and third degree, and sentencing him, as a second violent felony offender, to concurrent indeterminate terms of 12 Vi to 25 years and 7 Vi to 15 years, unanimously modified, as a matter of discretion in the interest of justice, to reduce the sentences to concurrent terms of 8 to 16 years and 6 to 12 years, respectively, and otherwise affirmed.
Viewed in a light most favorable to the People, the evidence that shortly before the fire began defendant advised his neighbor that he was going to do something in his apartment and not to worry if she smelled smoke; that the fire originated in *440defendant’s apartment, was caused by the ignition of a flammable liquid and excluded accidental causes was sufficient to establish defendant’s culpability of an intentional burning of a building.
Upon a review of the entire record, we find the sentence excessive to the extent indicated. Concur—Murphy, P. J., Rosenberger, Kupferman, Nardelli and Mazzarelli, JJ.